DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the amendment filed 2/5/2020. 1 has been amended. Claims 3-22 have been cancelled. Claims 23-28 have been added. Claims 1, 2, 23-28 are pending and an action is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 24-26, 28  are rejected under 35 U.S.C. 103 as being unpatentable over Zill et al. US PG Pub. 2009/0210519 (hereinafter Zill), in view of Xing US PG Pub 2016/0234783 


	transmitting network access device localization information to a localization server (an update, comprising localization information in the form of addressing information, is sent from the target host 102 to a resolution server 114) [Zill, Figure 6]; 
	transitioning into sleep mode [Zill, Figure 6 "⦸ Sleep")]; 
	receiving (415) a wake-up frame from an access router [Zill, FIgures 2 (Resolution server assists in sending the wake up target_host frame via the intermediate hop of router 206_T which forwards the wake up target_host frame onward to the target host 102) and see Figure 6]; 
	transitioning (120) to awake mode upon receipt of the wake-up frame (upon receipt of the wake up target_host frame, the target host 102 transitions from the sleep state to a wakeup state  [Zill, Figure 6 "✓ Wakeup"]); 
	while Zill teaches transmitting updated localization information (set new wakemeaddress z.z.z.z for establishing connection between the hosts)[Zill, Fig. 7], it does not explicitly disclose that the update is sent to the localization server.
	However, Xing teaches transmitting updated localization information (updated wakeup address when the AP switches from sleep to an awake state) to said localization server (wakeup server) for establishing a connection between the network access device (AP device) and a client device (terminal device) [Xing, Figure 4, ¶124 (sleep to awake state change may result in updated address transmission to the wakeup server) ¶226].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the updated address information may be obtained upon the devices transition from a sleep state to a wake 

	Regarding claim 25, Zill teaches a network access device (network device of Figures 3, 6 and 11 of Zill), comprising: 
means for transmitting network access device localization information to a localization server (an update, comprising localization information in the form of addressing information, is sent from the target host 102 to a resolution server 114) [Zill, Figure 6 and also see the related hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)]; 
 means for transitioning into sleep mode [Zill, Figure 6 "⦸ Sleep") also see the related hardware reflected in 1120a of Figure 11 and Figure 3 (for processing)];  
	means for receiving (415) a wake-up frame from an access router [Zill, FIgures 2 (Resolution server assists in sending the wake up target_host frame via the intermediate hop of router 206_T which forwards the wake up target_host frame onward to the target host 102) and see Figure 6 and also see the related hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)]; 
	means for transitioning (120) to awake mode upon receipt of the wake-up frame (upon receipt of the wake up target_host frame, the target host 102 transitions from the sleep state to a wakeup state  [Zill, Figure 6 "✓ Wakeup"  and also see the related hardware reflected in 1120a of Figure 11 and Figure 3 (for processing)]); 
	while Zill teaches a means for transmitting updated localization information (set new wakemeaddress z.z.z.z for establishing connection between the hosts)[Zill, Fig. 7 and also see the related hardware reflected in network interface 1160a of Figure 11 and Figure 3 (for communication)], it does not explicitly disclose that the update is sent to the localization server.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the updated address information may be obtained upon the devices transition from a sleep state to a wake state. The resulting benefit of the combination would have been the ability to maintain connectivity between devices during dynamic reconfiguration phases of the network.

	Regarding claim 2, the combination of Zill, in view of Xing teaches the method according to claim 1, wherein said network access device is implemented by a gateway or a set top box (Xing, teaches wherein the network access device is a gateway, shown as an access point device of Figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of Xing indicating that the devices may be an access point. The resulting benefit of the combination would have been the ability to reduce power consumed on subnetworks by routing devices.

	Regarding claim 26, the combination of Zill, in view of Xing teaches the network access device according to claim 25, wherein said network access device is a gateway or a set top box (Xing, teaches wherein the network access device is a gateway, shown as an access point device of Figure 4).


	Regarding claim 24, Zill, in view of Xing teaches the method according to claim 1, wherein said updated localization information comprises an IP address of said network access device [Zill, Figure 7].

	Regarding claim 28, Zill, in view of Xing teaches the network access device according to claim 25, wherein said updated localization information comprises an IP address of said network access device [Zill, Figure 7].

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zill, in view of Xing as applied to claims 1 and 25 respectively above, and further in view of McLaggan et al. US PG Pub. 2005/0025179 (McLaggan).
	Regarding claim 23, Zill in view of Xim teaches the method according to claim 1, wherein the localization information comprises information specific to said network access device and an IP address of said access router (Xing, ¶128 the AP device wakeup address is an IP address), while it does describe that MAC addresses may be utilized as part of the localization information to wake a device [Zill, ¶5] (see prior motivation to combine in claim 1), it does not explicitly teach wherein the localization information comprises hardcoded information specific to the network access device.
	However, McLaggan teaches wherein the MAC address of the device are generally hardcoded into the device [McLaggan, ¶37].


	Regarding claim 27, Zill, in view of Xing teaches the network access device according to claim 25, wherein the localization information comprises information specific to said network access device and an IP address of said access router (Xing, ¶128 the AP device wakeup address is an IP address), while it does describe that MAC addresses may be utilized as part of the localization information to wake a device [Zill, ¶5] (see prior motivation to combine in claim 1), it does not explicitly teach wherein the localization information comprises hardcoded information specific to the network access device.
	However, McLaggan teaches wherein the MAC address of the device are generally hardcoded into the device [McLaggan, ¶37].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zill, in view of Xing, indicating a method and system of registering address information of sleep capable devices on the network with the teaching of McLaggan indicating that the address information may be hardcoded on the device. The resulting benefit of the combination is that the use of a hardcoded identifier will persist even during instances of sudden power loss and recovery reducing the need to reacquire identifiers.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467